Case 1:20-cv-00534-JJM-LDA Document 14 Filed 07/29/21 Page 1 of 7 PagelD #: 200

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

STACY B. FERRARA, in her capacity
as Trustee of the Chapter 7
Bankruptcy Estate of CASEY
ROBERTS,

Plaintiff,

C.A. No. 20-534-JJM-PAS

ELI B. GRIFFIS and CAELAH S.
GRIFFIS,

Defendants.

Nene Nee Ne ee eee

 

MEMORANDUM AND ORDER
JOHN J. MCCONNELL, JR., Chief United States District Judge.

Plaintiff Stacy B. Ferrara as Trustee of the Chapter 7 Bankruptcy Estate of
Casey Roberts seeks a declaration that certain mortgages continue to encumber a
property in Jamestown, Rhode Island that Casey Roberts owned as tenants in the
entirety with her husband Garret Roberts. Plaintiff claims that these mortgages
remained valid liens against Ms. Roberts’ interest in the property despite
Mr. Roberts’ bankruptcy that stripped the liens from the property under 11 U.S.C.
§ 506(d). Defendants Eli B. and Caelah S. Griffis, subsequent purchasers of the
Jamestown property, move to dismiss, claiming that when they bought the property
it was not subject to the secondary mortgages because the Bankruptcy Court voided

them as wholly unsecured.
Case 1:20-cv-00534-JJM-LDA Document 14 Filed 07/29/21 Page 2 of 7 PagelD #: 201

I. BACKGROUND!

Casey and Garret Roberts owned real property at 223 Hull Cove Farm Road in
Jamestown, Rhode Island (“Property”) as tenants by the entirety. The couple granted
several mortgages, including to: JP Morgan Chase for $3.4 million that was the first
mortgage on the Property (“Senior Mortgage”); Finch Investments Associates. LLC
(“Finch”) for $125,000 (recorded in 2008); and John Sahagian (‘Sahagian”) for
$150,000 (recorded in 2009) (the latter two together, “the Junior Mortgages’).

In 2010, Mr. Roberts filed for Chapter 11 bankruptcy and listed the Property
as part of his bankruptcy estate. He declared six liens on the Property. Finch was
the fourth lien and Sahagian was the sixth. Both participated in the Mr. Roberts’
bankruptcy, and both were certified as receiving all pleadings in the case.

Mr. Roberts moved to avoid the Junior Mortgages under 11 U.S.C. § 506(d).
ECF No. 10-2. This process is known as lien stripping, a process by which the court
strips the junior liens from the real estate securing the debt where the value of the
property is less than the amount owed to the first mortgagee. Finch at first objected
to the lien stripping motion and then withdrew its objection. ECF No. 10-3, 10-4, 10-

~

5. The Bankruptcy Court granted the lien stripping motion, holding that the

 

1 The Court draws the facts from the Trustee’s Complaint. ECF No. 1. The
Court also takes judicial notice of the Confirmation Order, ECF No. 10, and considers,
as it may, other filings and documents referenced in this Motion. See e.g., Shaw v.
Digital Equip. Corp., 82 F.3d 1194, 1220 (1st Cir. 1996) (“In deciding a motion to
dismiss ... a court may properly consider the relevant entirety of a document integral
to or explicitly relied upon in the complaint, even though not attached to the
complaint. without converting the motion into one for summary judgment.”).

2
Case 1:20-cv-00534-JJM-LDA Document 14 Filed 07/29/21 Page 3 of 7 PagelD #: 202

secondary mortgages were “wholly unsecured” and were “avoid[ed] in [their]
entirety.” ECF No. 10-6 at 3.

My. Roberts filed a First Amended Plan of Reorganization (“Plan”). ECF No.
10-7." Neither Finch nor Sahagian objected to the Plan, and Finch submitted an
affidavit in support of the Plan. ECF No. 10-8 (Finch “fully supportls] the Debtor’s
efforts to reorganize under Chapter 11 and the Debtor’s attempt to gain confirmation
of the Plan.”)

The Bankruptcy Court in 2011 entered an Order Confirming the First
Amended Plan of Reorganization (“Confirmation Order”). ECF No. 10-1. The Order
declared that the Junior Mortgages were unsecured and discharged by the hen
stripping process under 11 U.S.C. 506(d) because the Senior Mortgage exceeded the
value of the Property.” The Bankruptcy Court stripped the liens from the Property

“in their entirety.” ECF No. 10-1 at 4.

 

2 “Pursuant to 11 U.S.C. §506(d) and Federal Bankruptcy Rule 3012, the
mortgage lien held by Finch Investments on the Jamestown Property shall be
determined to be wholly unsecured and included in this Class Four. Pursuant to 11
U.S.C. §506(d) and Federal Bankruptcy Rule 3012, the mortgage len held by John
Sahagian on the Jamestown Property shall be determined to be wholly unsecured
and included in this Class Four.” ECF No. 10-7 at 7.

“On the Effective Date of confirmation, all assets of the Confirmed Debtor shall
vest in the Debtor free and clear of all liens, interests, and encumbrances of any kind
except those specifically retained or created hereunder.” ECF No. 10-7 at 11.

3 “Pursuant to the terms of the Plan, and 11 U.S.C. §506(d) and Federal
Bankruptcy Rule 3012, the following liens shall be determined to be a wholly
unsecured and avoided in their entirety: . . . d. mortgage lien held by Finch
Investments on 223 Cove Farm Cove Road, Jamestown, RI, and e. mortgage lien held
by John Sahagian on 223 Hull Farm Cove Road, Jamestown, RI.” ECF No. 10-1 at 4.

3
Case 1:20-cv-00534-JJM-LDA Document 14 Filed 07/29/21 Page 4 of 7 PagelD #: 203

Two years later, the Roberts sold the Property to Defendants Elis B. and
Caelah S. Griffis for $4.3 million. The Roberts used part of the proceeds to satisfy the
Senior Mortgage, but $690,000 profit remained. They did not apply any of the profit
to satisfy any of the notes secured by the Junior Mortgages. After the sale, Finch
sued Casey Roberts to recover the unpaid debt under the promissory note. During
that litigation, Finch moved for summary judgment on the debt. Finch acknowledged
in its motion that the Finch mortgage was no longer in force and effect. ECF No. 10-
10 at 4. (‘Pursuant to the terms of the Chapter 11 Plan filed by Defendant's husband,
the mortgage in question was subsequently “stripped” off the property since it was
deemed to be an unsecured loan due to the mortgages ahead of it, which meant that
the mortgages, in essence, attached no equity in the property and was subsequently
treated as unsecured debt.”). Finch received a judgment on the note against Casey
Roberts for $243,794.72. ECF No. 10-11 at 2.

In 2016, Casey Roberts filed for Chapter 7 bankruptcy. Plaintiff Stacy B.
Ferrara, Trustee of this bankruptcy (‘the Trustee”), acquired the Finch and Sahagian
debt. The Trustee therefore acquired all the rights — but only the rights — of Finch
and Sahagian.

The Trustee filed this suit against the Griffises, the current owners of the
Property.! The parties dispute whether the Bankruptcy Court properly discharged

the Finch and Sahagian mortgages as to Casey Roberts’ interest in the Property. The

 

! The Griffises are innocent bona fide purchasers of the property. Out of the
blue, the Trustee sued them and seeks to impose liens on their Property to which they
have no relationship.
Case 1:20-cv-00534-JJM-LDA Document 14 Filed 07/29/21 Page 5 of 7 PagelD #: 204

Trustee seeks a declaratory judgment stating that the Junior Mortgages are still

valid and still encumber the Property.
IN. STANDARD OF REVIEW

Defendants move, under Fed. R. Civ. P. 12(b)(6), to dismiss the claims brought
against them. The Federal Rules of Civil Procedure require a complaint to set forth
“a short and plain statement of the claim showing that the pleader is entitled to
relief.” Fed. R. Civ. P. 8(a)(2). The complaint must have sufficient factual allegations
that plausibly state a claim upon which a court may grant relief. Bel/ Atl. Corp. v.
Twombly, 550 U.S. 544, 570 (2007). This standard requires more than a recitation of
elements and must allow the court to draw a reasonable inference that a defendant
is hable. Ashcroft v. Igbal, 556 U.S. 662, 675 (2009). The Court must accept a
plaintiff's allegations as true and construe them in the light most favorable to the
plaintiff. Gargano v. Liberty Int] Underwriters, 572 F.3d 45, 48 (st Cir. 2009).

IV. DISCUSSION

The Griffises argue that the Bankruptcy Court discharged the Junior
Mortgages in Mr. Roberts’ Chapter 11 bankruptcy such that their Property is no
longer encumbered by them. The Confirmation Order said unambiguously that the
Finch and Sahagian liens were “wholly unsecured and avoided in their entirety.”
ECF No. 10-6 at 3. The Trustee argues that Casey Roberts’ interest in the Property

was not part of Garret Roberts’ bankruptcy estate because it was not a “claim” as

 

> Finch acknowledged in its state court action against Casey Roberts the Finch
Mortgage was no longer in force and effect. ECF No. 10-10 at 6.

5
Case 1:20-cv-00534-JJM-LDA Document 14 Filed 07/29/21 Page 6 of 7 PagelD #: 205

defined by the Bankruptcy Code, and therefore the determination of the secured
status of the Junior Mortgages as to Garret Roberts under 11 U.S.C. § 506 did not
affect the rights of the creditors as to Casey Roberts’ interest in the Property.

The Court need not address the unresolved issue — whether a bankruptcy court
can strip a lien from property owned as tenants by the entirety when only one spouse
is before the bankruptcy court - because the Bankruptcy Court Confirmation Order
was final and enforceable in accordance with its express terms and may not be
collaterally attacked based on principles of judicial estoppel and res judicata. See
Payless Wholesale Distribs.. Inc. v. Alberto Culver (P.R) Inc., 989 F.2d 570, 571 (st
Cir. 1993) (debtor judicially estopped from asserting claim in later proceeding that
was not disclosed in bankruptcy case).

Both Finch and Sahagian had notice of Garret Roberts’ Chapter 11
bankruptcy, were certified as receiving all pleadings in the case, and took part in the
case. The Trustee's assignors, Finch and Sahagian, failed to challenge the
Bankruptcy Court’s final Confirmation Order entered ten years ago. Neither Finch
nor Sahagian objected to the Confirmation Order declaring that Junior Mortgages
were unsecured and discharged “in their entirety” by the lien stripping process. Jn
re DiBerto, 171 B.R. 461, 471 (Bankr. D.N.H. 1994) (“when a creditor has notice and
a full opportunity to make its views and objections known during the reorganization
and confirmation process, the creditor is bound by the terms of the reorganization
plan upon the entry of the confirmation order”). Neither appealed the Bankruptcy

Court’s final Confirmation Order confirming the Plan. In fact, Finch affirmatively
Case 1:20-cv-00534-JJM-LDA Document 14 Filed 07/29/21 Page 7 of 7 PagelD #: 206

consented to the debtor’s motion to strip the Junior Mortgage liens “in their entirety”
from the Property. Because the Trustee brings this action standing in the shoes of
Finch, it is subject to the actions and inactions of Finch during and after the
bankruptcy proceedings. The attempt to overturn the effect of the final Confirmation
Order is simply too late. The Bankruptcy Court's ruling is final, and the Trustee of
Casey Roberts’ bankruptcy may not now challenge the validity of that ruling.®
V. CONCLUSION

The Bankruptcy Court unambiguously discharged the Finch and Sahagian
mortgages under 11 U.S.C. § 506(d) in Garret Roberts’ Chapter 11 Bankruptcy Final
Confirmation Order. The unobjected to and unappealed Confirmation Order of the
Bankruptcy Court controls — the Finch and Sahagian mortgages do not encumber the
Property now owned by the Griffises. The Court GRANTS the Motion to Dismiss.

ECF No. 10.

A

“4 MY. LO fe

John. y — Libis Jr.
Chief Judge
United States District Court

IT IS SO ORDERED. i/ . 2 f
/

 

July 29, 2021

 

6’ The Trustee also argues that when the Property was sold to the Griffises, the
sale terminated the couple’s tenancy by the entirety, and entitles Ms. Roberts to the
economic value of her share of the proceeds. The Court agrees that the sale of the
Property severed the tenancy by the entirety, but her argument is moot because the
Bankruptcy Court had discharged the Junior Mortgages before the sale.

ss
d
